United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 11, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60843
                          Summary Calendar


AKBARALI KASAMALI MAREDIA; ASTHMA AKBARALI MAREDIA; ELIZA
AKBARALI MAREDIA; ZOHARA AKBAR MAREDIA,

                                    Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 454 372
                         BIA No. A95 454 373
                         BIA No. A95 454 374
                         BIA No. A95 454 379
                        --------------------

Before DAVIS, WIENER, BENAVIDES, Circuit Judges.

PER CURIAM:*

     Akbarali Kasamali Maredia, his children, Asthma Akbarali

Maredia and Eliza Akbarali Maredia, and his wife, Zohara Akbar

Maredia, natives and citizens of India, petition for review of an

order to the Board of Immigration Appeals (BIA) affirming an

order of the immigration judge (IJ) denying their consolidated

application for asylum and withholding of removal and for relief

under the Convention Against Torture (CAT).   Akbarali Kasamali

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60843
                                -2-

Maredia (Maredia), the lead applicant, concedes that his asylum

application was untimely filed, but he argues that he indicated,

within the one-year filing period, his intent to file an asylum

application.   We lack jurisdiction to review this claim, which is

therefore dismissed.   See 8 U.S.C. § 1158(a)(3); Zhu v. Ashcroft,

382 F.3d 521, 527 (5th Cir. 2005).

     This court must defer to the BIA’s decision unless

substantial evidence compels a contrary conclusion.   See INS v.

Elias-Zacarizs, 502 U.S. 478, 483-84 (1992).   Where, as here, the

BIA has adopted and affirmed the IJ’s decision and also included

additional comments supporting its affirmance, this court has

jurisdiction to review both the BIA’s and the IJ’s decisions.

See, e.g., Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).

     Maredia challenges the IJ’s determination that he is not

entitled to withholding of removal or protection under the CAT

based on his Muslim religion.   He contends that he established

his eligibility for withholding of removal under both the INA and

the CAT by adducing evidence that he was not admitted to college

because he is a Muslim, that Hindus extorted money from him and

his uncle in 1989, and that his chemist shop was burned down by

Hindus in 2002.

     The record evidence in the instant case does not compel a

conclusion contrary to the IJ’s and the BIA’s determination that

the petitioners were not entitled to withholding of removal under

the INA.   See Chun v. INS, 40 F.3d 76, 78-79 (5th Cir. 1994).
                            No. 05-60843
                                 -3-

With citation to government reports from 2004 and 2005 and

Maredia’s own testimony before the IJ, the BIA noted that, even

if it assumed past persecution on account of religion, conditions

in India have changed to such an extent that the petitioners

could no longer demonstrate a “clear probability” of future

persecution on account of religion.   Maredia offers only

conclusory, unsupported assertions that he will be persecuted and

tortured if he returns to India.   Maredia’s claim is unavailing.

See Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004).

     Maredia’s CAT claim is likewise unavailing, as there is

substantial evidence to support the BIA’s determination that he

has failed to show that he will likely be tortured if he is

returned to Senegal.   See Efe v. Ashcroft, 293 F.3d 899, 907 (5th

Cir. 2002).

     PETITIONS DISMISSED IN PART FOR LACK OF JURISDICTION;

PETITIONS DENIED IN PART.